Election/Restrictions
Claims 1 and 4-17 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2021/09/03 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Interview Summary
The interview with Mr. Michael E. McKee (telephonic) and Mr. Daniel Thomas Piorkowski (video) was conducted on 2022/05/05.  
In conversation with applicant’s representative and the inventor the terms of the amendments for independent claim 1 was discussed and their exact one to one corresponding relationship with the figure 1 was analyzed. Few non-critical but clarifying amendment(s) for the representation of figures were suggested that applicant may provide them in future.
 This discussion in view of submitted declaration has been clarifying and persuasive for the purpose of allowance. 


Allowable Subject Matter
Claims 1 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: According to examiner’s search, the closest prior art of record, Piorkowski teaches a laundry detergent composition (abstract, 2, 171) comprising surfactant system A including;  (1)- C12-C16 alcohol ethoxy (EO)6 sulfate, AES, in the amount of 20-40 w% of total surfactant system (10-65 w%: 109) which is calculated as 2-26 w% of the composition; [37, 107, 122-123],  (2)- nonionic alkoxylated alcohol, AE, in the amount of (30-70 w% X 10-65 %) 3-45.5 w%; [40, 109, 132], (3)- alkylbenzene sulfonate, LAS, in the amount of (10-20 % X 10-65 w%) 1-13 W% of composition; [37-38],  B)- water in the amount of 5-40 w%; [99, claim 2], and C)- cationic polymer as needed which usually is small amounts and associated with laundry detergent composition for desired conditioning efficacy; [153]. 
However, the introduction of new limitation “ratios” of the three components of the detersive surfactants, namely (1) AES, (2) nonionic alkoxylated alcohol (NI) and (3) alkylbenzene sulfonate (LAS) by specific values in connection with the claimed “five-sided region (A) of a ternary plot defined by the amounts  of (1), (2) and (3), has caused a much narrower limitation for the scope of the claims so that no prior art(s) of record anticipates or renders them obvious. As claimed by applicant’s disclosure, and construed by examiner, it is only within this region (A) that the softening and anti-redeposition properties of the claimed composition is enhanced and optimized.  This is the very reason for allowance.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                             Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./Examiner, Art Unit 1767
2022/05/06           
/LIAM J HEINCER/Primary Examiner, Art Unit 1767